Citation Nr: 0509127	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-00 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for stasis dermatitis 
of the right leg.

4.  Entitlement to service connection for residuals of a head 
injury to include memory loss.

5.  Entitlement to service connection for cervical spine 
disability.

6.  Entitlement to service connection for thoracic spine 
disability.

7.  Entitlement to service connection for disability of the 
feet.

8.  Entitlement to service connection for a right knee 
disability.

9.  Entitlement to service connection for a left leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSAT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to March 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision and a 
January 2003 rating decision of the Reno, Nevada, Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for degenerative disc disease of the 
lumbar spine, left knee disability, and stasis dermatitis of 
the right leg.  The veteran perfected an appeal.  He 
testified via video conference from the Las Vegas, Nevada RO, 
before the undersigned in October 2004.

In a September 2003 rating decision, service connection was 
denied for residuals of a head injury, cervical spine 
disability, thoracic spine disability, right knee disability, 
left leg disability, and for disability of the feet.  The 
veteran has initiated an appeal, but has not been issued a 
statement of the case (SOC).  These issues are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A chronic lumbar spine disorder to include degenerative 
disc disease of the lumbar spine was not manifest during 
service and is not attributable to service.  

2.  Degenerative joint disease of the left knee was not 
manifested during service or within one year of separation 
and is not attributable to service.  

3.  A chronic left knee disability to include a tear of the 
medical meniscus was not manifest during service and is not 
attributable to service.  

4.  A chronic skin disorder of the right leg to include 
stasis dermatitis was not manifest during service and is not 
attributable to service.  


CONCLUSIONS OF LAW

1.  A chronic lumbar spine disorder to include degenerative 
disc disease of the lumbar spine was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

2.  A chronic left knee disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

3.  A chronic skin disorder of the right leg to include 
stasis dermatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a letter from the RO to the veteran in multiple VCAA letters 
to include those sent in June 2001 and December 2002.  In 
this case, the claimant was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  He was advised of how and where to 
send this evidence and how to ensure that it was associated 
with his claim.  

In this case VCAA notification predated the adjudication of 
the issues perfected on appeal.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran maintains that there are missing 
service medical records.  However, all available service 
medical records were obtained from the National Personnel 
Records Center (NPRC).  The veteran was notified that all of 
his service medical records had been obtained.  The veteran 
has also indicated that he had post-service medical treatment 
from chiropractors, a private physician, and a private 
hospital.  However, he stated that all of those records are 
unavailable.  In addition, at his hearing, the veteran's 
representative requested that VA obtain a medical opinion.  
However, the Board finds that the evidence of record is 
sufficient to render a decision on all three issues in 
appellate status.  There are inservice and post-service 
medical records.  The records satisfy 38 C.F.R. § 3.326 and 
constitute a VA examination.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Background

The service medical records reveal that on June 24, 1964, the 
veteran reported that he felt back pain the night before when 
he was removing his shoes.  Physical examination revealed 
tenderness of the interscapular region.  There was no spasm.  
The diagnosis was physiological soreness.  

In February 1965, the veteran was afforded a separation 
examination.  On his Report of Medical History, the veteran 
denied having arthritis or rheumatism; bone, joint or other 
deformity; lameness; and/or a trick or locked knee.  He also 
denied having any illness or injury.  Evaluations of the 
skin, lower extremities, spine, and musculoskeletal systems 
were normal.  

Post-service, the veteran maintains that he was treated by 
chiropractors, a private physician, and a private hospital.  
However, he stated that all of those records are unavailable.  

The record reflects that the veteran has been treated by VA 
since 2000 for complaints of low back problems, left knee 
problems, and a skin disorder of the right leg.  

In November 2000, the veteran reported that the veteran had 
had back pain since service which radiated to his lower 
extremities.  In a February 2001, the veteran was diagnosed 
as having chronic low back pain, chronic left knee pain, and 
statis dermatitis of the right leg.  The veteran reported 
that he had been a paratrooper during service.  In March 
2001, he reported that he injured his back during service.  
In May 2001, the veteran reported that he was injured while 
he was a paratrooper during service, but he did not undergo 
surgery.  It was noted that he had chronic low back pain and 
left knee pain, but x-rays were negative.  In August 2001, 
the veteran underwent a magnetic resonance imaging (MRI) of 
his lumbar spine which revealed advanced degenerative disc 
disease and a right lateral disc protrusion.  In 
October 2001, the veteran again reported that his current 
disabilities were present and chronic for 37 years, since he 
was in the military.  In November 2002, an MRI of the left 
knee revealed a tear about the posterior horn of the medial 
meniscus; degenerative reactive marrow edema within the 
medial tibial plateau; and possible patellar tendinitis.  In 
November 2002, it was also noted that the veteran had 
degenerative joint disease of the left knee.  In May 2003, it 
was noted that the veteran had a history of being a parachute 
jumper.  In June 2003, arthroscopy of the left knee was 
discussed with the veteran.  

In March 2004, the veteran was seen by a private examiner and 
reported to him that he was injured in a parachute jump in 
the military.  

In October 2004, the veteran testified before the undersigned 
at a hearing.  At that time, the veteran testified that he 
injured his low back and left knee in a parachute jump during 
service.  He stated that he received inservice treatment for 
his low back and his left knee to include electric shock 
treatments of the left knee.  He related that he performed 
about 10 jumps during service.  The veteran related that he 
received post-service treatment.  The veteran reported that 
he had swelling of his right leg during service and he 
eventually developed a rash.  


Analysis

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  In this case, the 
veteran was not in combat.  Thus, 38 U.S.C.A. § 1154(b) is 
not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, arthritis will be presumed to have been incurred in 
service if it had become manifest to a degree of 10 percent 
or more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he  cannot provide a competent opinion 
regarding diagnosis and causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence to determine its probative 
value, accounting for evidence that it finds to be persuasive 
or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  


Lumbar Spine

In this case, the veteran maintains that he injured his low 
back in a parachute jump during service.  However, a review 
of the service medical records shows that there was no low 
back injury.  He complained of back pain one occasion, but 
indicated that it originated when he bent over to remove his 
shoes.  He was not diagnosed as having any back disease or 
injury.  On his separation examination, he specifically 
denied ever having sustained an injury.  He also denied 
having arthritis or rheumatism, bone, joint or other 
deformity.  Objective examination revealed no abnormality of 
the spine or musculoskeletal system.  The service medical 
records are devoid of any low back injury or disease.  

A lay man is competent to report an injury.  However, 
competence and credibility are different matter.  Although 
the veteran currently maintains that he injured his low back 
in a parachute jump during service, his assertions are not 
credible.  The service medical records, which were 
contemporaneous to when the alleged incident occurred, 
reflect no such injury.  Although the veteran contends that 
inservice treatment records are missing, this has not been 
demonstrated.  Further, the veteran himself denied having an 
injury at the time of separation, which would post-date the 
alleged missing records.  At that time, the physical 
examination was normal.  In light of the foregoing, the 
service medical records show that there was no injury to the 
lumbar spine, that there was no chronic low back disease 
during service, and that the veteran's lumbar spine was 
normal when he was separated from service.  The service 
medical records and the veteran's own contemporaneous 
statements of having sustained  no injury on his separation 
examination are more reliable than his current statements.  
His current statements are not supported by the service 
medical records and are not reliable.  

Post-service, the veteran was diagnosed as having 
degenerative disc disease of the lumbar spine in 2000, 
approximately 35 years after he separated from service.  He 
reported to examiners that he initially injury his low back 
during service, in a parachute jump, and that back pain had 
been present since that time.  

The veteran reports that he has had low back pain since his 
separation from service in 1965.  The veteran is competent to 
report that he had low back pain.  However, the Board finds 
his statements are not believable.  As noted above, he did 
not have a low back injury during service nor was any low 
back disease present during service.  Further, he denied 
pertinent history prior to separation.  As such, his 
assertions of low back pain dated since then are unreliable.  
Further, the veteran, as a lay person, has not been shown to 
be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu.  
He cannot provide a competent opinion regarding diagnosis.  
Similarly, the veteran told examiners that his current low 
back disability was the result of an inservice low back 
injury.  The examiners noted this history, but they did not 
provide an independent opinion.  As such, those notations do 
not constitute competent medical evidence of causality.  
LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 
Vet. App. 458 (1993).  Moreover, the notations are based on 
an inaccurate history.  

In sum, the Board finds that the veteran's current statements 
are not probative.  He asserts that he injured his low back 
during service.  However, he specifically denied having any 
injury on his separation examination.  The objective 
examination of the veteran on separation showed that he had 
no low back disease which was consistent with the veteran's 
statements of no injury.  There was no low back injury or 
disease during service.  Thus, there was no chronic low back 
disability shown during service.  Further, there is no 
continuity of symptomatology following service.  There is no 
record of any continuous symptoms from his separation from 
service onward.  The Court has noted that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  However, the lack of evidence of treatment 
bears on the credibility of the evidence of continuity.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The veteran's 
statements contradict the record.  As such, they are not 
reliable and not probative.  Rather, the record establishes 
that 35 years after such separation, the veteran had 
degenerative disc disease of the lumbar spine.  

The veteran maintains that currently diagnosed degenerative 
disc disease was incurred during service.  There is no 
competent evidence of any link between his current diagnosis 
and service.  As noted, the veteran is not competent to make 
this causal link or to state the etiology of his currently 
diagnosed degenerative disc disease.  The veteran's opinion 
regarding the origin of his degenerative disc disease has no 
probative value.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Left Knee

In this case, the veteran maintains that he injured his left 
knee in a parachute jump during service.  However, a review 
of the service medical records shows that there was no left 
knee injury.  On his separation examination, he specifically 
denied ever having sustained an injury.  He also denied 
having arthritis or rheumatism, bone, joint or other 
deformity.  Objective examination of the lower extremities 
revealed no abnormality of the lower extremities or 
musculoskeletal system.  The service medical records are 
devoid of any evidence of left knee injury or disease.  

Although the veteran currently maintains that he injured his 
left knee in a parachute jump during service, his assertions 
are not credible.  The service medical records, which were 
contemporaneous to when the alleged incident occurred, 
reflect no such injury.  Although the veteran contends that 
inservice treatment records are missing, this has not been 
demonstrated.  Further, the veteran himself denied having an 
injury at the time of separation, which would post-date the 
alleged missing records.  At that time, the physical 
examination was normal.  In light of the foregoing, the 
service medical records show that there was no injury to the 
left knee, that there was no chronic left knee disease during 
service, and that the veteran's left knee was normal when he 
was separated from service.  The service medical records and 
the veteran's own contemporaneous statements of no injury on 
his separation examination are more reliable than his current 
statements.  

Post-service, the veteran was diagnosed as having 
degenerative joint disease of the left knee, a tear of the 
medial meniscus, degenerative reactive marrow edema within 
the medial tibial plateau, and possible patellar tendinitis 
in 2002, over 30 years after he separated from service.  He 
reported to examiners that he initially injury his left knee 
during service, in a parachute jump, and that left knee pain 
had been present since that time.  

The veteran reports that he has had left knee pain since his 
separation from service in 1965.  The veteran is competent to 
report that he had left knee pain.  However, the Board finds 
his statements are not credible.  As noted above, he did not 
have a left knee injury during service nor was any left knee 
disease present during service.  His assertions of left knee 
pain dated since then are unreliable.  Further, the veteran, 
as a lay person, has not been shown to be capable of making 
medical conclusions, thus, his statements regarding causation 
are not competent.  Espiritu.  He cannot provide a competent 
opinion regarding diagnosis and causation.  Similarly, the 
veteran told examiners that his current left knee disability 
was the result of an inservice left knee injury.  The 
examiners noted this history, but they did not provide an 
independent opinion.  As such, those notations do not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 Vet. 
App. 458 (1993).  Moreover, the notations are based on an 
inaccurate history.  

In sum, the Board finds that the veteran's current statements 
regarding onset are not credible.  He asserts that he injured 
his left knee during service.  However, he specifically 
denied having any injury on his separation examination.  The 
objective examination of the veteran on separation showed 
that he had no left knee disease which was consistent with 
the veteran's statements of no injury and the prior service 
medical records which reflected that there was no report of a 
left knee injury, no treatment of a left knee injury, and no 
diagnosis of left knee disease.  There was no left knee 
injury or disease during service.  Thus, there was no chronic 
left knee disability shown during service.  Further, there 
reliable evidence of continuity of symptomatology following 
service.  Rather, the record establishes that 35 years after 
such separation, the veteran had left knee disability to 
include degenerative joint disease.  There is no competent 
evidence establishing that degenerative joint disease was 
manifest within one year of separation from service.  

The veteran maintains that currently diagnosed left knee 
disabilities were incurred during service.  There is no 
competent evidence of any link between his current diagnoses 
and service.  As noted, the veteran is not competent to make 
this causal link or to state the etiology of his currently 
diagnosed left knee disabilities.  The competent evidence 
does not establish that current left knee began in service, 
that degenerative joint disease was manifest within one year 
of separation from service, or that any current left knee 
disability is otherwise related to service.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Stasis Dermatitis of the Right Leg

In this case, the veteran maintains that he has had a skin 
disorder of the right leg during service.  He asserts that he 
had swelling of the right leg during service and then a rash 
developed.  However, a review of the service medical records 
shows that there were no complaints, findings, treatment or 
diagnosis of a skin disorder during service.  On his 
separation examination, the veteran did not report any skin 
abnormality.  The physical examination revealed that the skin 
and lower extremities were normal.  The service medical 
records are devoid of any skin disease.  

Post-service, the veteran was diagnosed as having statis 
dermatitis of the right leg in February 2001, nearly 35 years 
after he separated from service.  

The veteran reports that he has had a right leg rash since 
his separation from service in 1965.  The veteran, as a lay 
person, is competent to report symptoms.

The service medical records are negative for complaints 
findings, treatment, or diagnosis of a skin disorder to 
include statis dermatitis of the right leg.  The service 
medical records showed no chronic skin disease.  Thus, there 
was no chronic skin disability shown during service.  
Further, there is no reliable evidence of continuity of 
symptomatology following service.  There was no treatment or 
diagnosis until 2001.  See Savage.  There is no record of any 
continuous symptoms from his separation from service.  The 
record establishes that nearly 35 years after the veteran's 
separation, the veteran was diagnosed as having statis 
dermatitis of the right leg.  Despite the veteran's 
contentions that he had statis dermatitis of the right leg 
since service, the record is devoid of supporting evidence.  
The veteran's assertions of continuity are not credible.  

At the time, there is no credible evidence of stasis 
dermatitis during service, at the time of separation or in 
proximity to separation.  His assertions of continuity are 
unsupported and are not credible.  Furthermore, there is no 
medical evidence linking stasis dermatitis to service.  The 
preponderance of the evidence of against the claim and there 
is no doubt to be resolved.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.

Service connection for left knee disability is denied.

Service connection for stasis dermatitis of the right leg is 
denied.


REMAND

In a September 2003 rating decision, service connection was 
denied for residuals of a head injury, cervical spine 
disability, thoracic spine disability, right knee disability, 
left leg disability (other than the left knee), and for 
disability of the feet.  The veteran has initiated an appeal, 
but has not been issued an SOC.  The Agency of Original 
Jurisdiction (AOJ) is now required to send the veteran a 
statement of the case as to the this issue in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where a 
notice of disagreement has been submitted, the veteran is 
entitled to a statement of the case, and failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

Accordingly, this matter is REMANDED for the following 
action:

The veteran should be sent an SOC as to 
the issues of entitlement to service 
connection for residuals of a head 
injury, cervical spine disability, 
thoracic spine disability, right knee/leg 
disability, left leg disability (other 
than the left knee), and for disability 
of the feet.  The veteran is informed 
that if he does not respond to the 
statement of the case in a timely manner, 
the Board shall not have jurisdiction of 
these issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


